Citation Nr: 0931107	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
matter was remanded in May 2007 for further development.   

The Veteran presented testimony at a Board hearing in March 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDINGS OF FACT

1.  There is no medical diagnosis of current PTSD. 

2.  An acquired psychiatric disability, to include a 
depressive disorder, was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is an 
acquired psychiatric disability, to include a depressive 
disorder, otherwise causally related to such service. 


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  An acquired psychiatric disability, to include a 
depressive disorder, was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2002, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2002 rating decision; an April 2003 statement of the 
case; and February 2005, September 2006, and April 2009 
supplemental statements of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). Nonetheless, the Board recognizes that the RO sent 
the Veteran a March 2006 correspondence that fully complied 
with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
psychiatric examination in March 2009, obtained a medical 
opinion as to the etiology and severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran contends that his unit (1st Army Battalion, 237th 
Support Company) was repeatedly subjected to rocket attacks, 
mortar attacks, etc.  He also reported at his March 2007 
Board hearing that he encountered decomposing bodies left 
over from battles; and enemy corpses that were hung from 
bridges.  Moreover, he stated that he had photographs of many 
of these sights.  

Pursuant to the Board's May 2007 Remand, the RO sought to 
verify these stressors with the U. S. Army and Joint Services 
Records Research Center (JSRCC).  It confirmed that on June 
24, 1969, the Veteran's unit was hit by 122 mm. rocket fire.  
On October 31, 1969, the base was hit with 31 rounds of 122 
mm. rocket fire; and nine of these rounds impacted in the 
63rd Maintenance Battalion area.

Pursuant to the Board's Remand, the RO (having verified an 
alleged stressor) scheduled the Veteran for a VA examination 
for the purpose of determining if the Veteran has PTSD, and 
whether it is related to the verified stressor(s).  

The Veteran underwent a VA psychiatric examination in March 
2009.  The examiner reviewed the claims file in conjunction 
with the examination.  When the examiner asked why the 
Veteran was claiming service connection for PTSD, he stated 
that "there is always something in the news about it.  It's 
more frequent than years ago."  Someone at St. Mary's 
suggested that the Veteran might have survivor's syndrome and 
that PTSD may have led to his drinking.  When the examiner 
asked about specific traumatic events in service, the Veteran 
responded by saying: "Other guys getting hurt.  I don't 
recall anyone in our unit.  I remember one Irish guy from New 
Hampshire.  He had a finger taken off when he was jumping off 
a truck...I didn't know when they'd be hit next and I was in 
and out and back to relative security of our base.  They 
would say that wherever I would go doom would follow.  I took 
risks.  I went to DaNang and Saigon."  The examiner noted 
that the Veteran brought a duffle bag filled with a battery 
operated projector and hundred of color slides of his 
experiences in Vietnam.  The examiner informed the Veteran 
that she would not have time to view all of them.  The 
Veteran became agitated.  He also had 17 color photographs 
(photocopies are included in the claims file).  Two of the 
photographs were of dead and mutilated bodies of two enemy 
combatants.  When asked about them, the Veteran quickly 
dismissed them saying, "Oh, those were just a couple of 
gooks that we saw."  He had no emotional reaction to them.  
However, the Veteran was animated in regards to the other 
pictures of various trucks and hooches that had been blown up 
either before or after his presence in the area.  When the 
examiner asked for the Veteran's emotional response to the 
events occurring in Vietnam, he said, "Nothing."  He 
indicated that he felt bad about the soldier from Vermont who 
lost his finger because he was "a super guy." When the 
examiner reminded the Veteran that the man was from New 
Hampshire, the Veteran said, "New Hampshire, Vermont, 
whatever."  When the examiner asked the Veteran what it was 
like for him to personally take the photographs (particularly 
the ones with dead combatants), the Veteran stated that it 
was just "routine."  

The Veteran also reported a traumatic event that occurred 
prior to service.  He stated that he witnessed a motor 
vehicle accident.  He reported that "A little kid was hit 
and he hit the guard rail and I carried him to the side of 
the road.  It was horrific.  I saw muscle and tissue."  When 
asked if he is currently bothered by recurrent memories, 
thoughts, or dreams about traumatic military events, he 
replied, "I think about my three good friends who were 
killed in either Vietnam or in basic training."  Upon 
further questioning, it became clear to the examiner that the 
Veteran never witnessed these deaths and that he did not 
serve with them.  He stated that he has not had any dreams of 
traumatic events lately since taking his medications of 
Percocet and Motrin.  He did not indicate any other symptoms 
of re-experiencing.  Regarding symptoms of avoidance, the 
Veteran evidenced no avoidance of thoughts, feelings, or 
conversations associated with his traumatic military events.  
He stated that he used to talk about it freely when he was 
drinking; but that younger people just don't understand, so 
he doesn't bother with them.  He indicated no other avoidance 
behaviors.  He did endorse feeling detached and emotionally 
distant from others.  He denied any current difficulties with 
sleeping.  He denied experiencing any irritability or anger 
outbursts since taking medication.  However, the examiner 
noted that he was somewhat irritable at times during the 
examination.  He denied any difficulty concentrating.  He 
indicated an exaggerated startle response.  When asked about 
hypervigilance, he indicated that it depends on the facility; 
that he has a real problem being told where to be and where 
to sit; and that he has a loathing of people involved in the 
correctional system.  

The Veteran indicated a loss of interest in socializing; and 
he stated that he has not been out in ages.  He endorsed 
thoughts about death, stating that he does not care; and 
expressed thoughts that life is not worth living.  When asked 
about suicidal ideation, he stated "not lately.  I question 
if maybe it's the medication.  If I would, I would try to do 
it in a grandiose fashion."  He stated that the last time he 
had such thoughts was before his divorce.  

Upon examination, the examiner found no evidence of 
obsessions, compulsions, ideas of reference, hallucinations, 
delusions, specific fears, social fears, excessive worry, 
hypomania, mania, panic attacks, agoraphobia, or post 
traumatic stress symptoms.  There was however, evidence of 
depressed mood and anhedonia.  The examiner diagnosed the 
Veteran with alcohol abuse; cocaine abuse in remission; 
nicotine dependence; and depressive disorder not otherwise 
specified.  Based on the Veteran's self report that he has 
been depressed his entire life and that it predated military 
service, the examiner opined that his depression is less 
likely than not related to military service in Vietnam.  The 
examiner was of the opinion that the Veteran's primary 
problem was a prolonged history of alcohol abuse and cocaine 
abuse resulting in numerous hospitalizations and 
incarcerations, as well as estrangement from his family.  He 
also opined that the Veteran did not meet the diagnostic 
criteria for PTSD.  The examiner recognized that the Veteran 
had a verified in service stressor in the form of rocket and 
mortar attacks.  However, the examiner pointed out that the 
Veteran never even identified that stressor when he described 
his military traumas.  Instead, he talked about friends that 
died in Vietnam or in basic training (though the Veteran 
never witnessed any of these deaths).  He also spoke about 
witnessing a fellow soldier losing his ring finger.  The 
examiner noted that this was not a life threatening event.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, which reflected a moderately severe degree 
of impairment in occupational, social, and interpersonal 
functioning.  

The Board notes that other relevant evidence includes a March 
1992 psychiatric assessment.  At that time it was noted that 
the Veteran had had no previous psychiatric treatment.  There 
was no evidence of associated pathologies or any history of 
recent trauma. After an examination, he was diagnosed with 
alcohol abuse.  There was no diagnosis of PTSD.

An October 1995 hospital report reflects that the Veteran was 
admitted in September 1995.  The Veteran came to the hospital 
for alcohol treatment.  The initial mental status examination 
revealed an alert male with sad affect, but no evidence of 
psychosis.  Nonetheless, the report included diagnoses of 
severe alcohol dependence and PTSD.  There was no discussion 
of either the causes of PTSD or the Veteran's PTSD symptoms.  

Finally, the Veteran underwent a psychiatric examination in 
May 2006 with Dr. Sheree Estes.  The Veteran presented with a 
history of depression which he stated, "I think I was born 
with it.  It's indicative of the Irish."  Dr. Estes noted 
the Veteran's history of being subjected to mortar attacks.  
The Veteran admitted to suicide attempts in the past.  He 
also stated that he felt callous and guilty about his 
involvement in Vietnam.  He reported that nothing ever 
happened to him in Vietnam; that he felt a bit charmed; that 
he should have done more; that he was only there to have a 
big party; and that he is bothered by the fact that he came 
home while others did not.  Dr. Estes reported that the 
Veteran "served in the military for 2 years and did have 
combat duty, but at present really does not suggest that he 
has any real symptoms meeting criteria for PTSD."  She 
diagnosed the Veteran with depressive disorder; alcohol abuse 
current full sustained remission; polysubstance abuse current 
full sustained remission; rule out personality disorder.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD.  The 
only medical evidence suggesting PTSD is an October 1995 
hospital report that reflects that the Veteran sought 
treatment for alcohol dependence.  The report contains a 
diagnosis of PTSD despite the fact that there is nothing in 
the report that discusses the Veteran's PTSD symptoms; and 
there is nothing in the report that references military 
stressors (or any stressors at all).  In short, the PTSD 
diagnosis is not supported by any rationale whatsoever.

To the contrary, the March 2009 VA examiner was exceptionally 
thorough in her review of the Veteran's medical history.  She 
also thoroughly reported the Veteran's current symptoms, and 
included the Veteran's own answers to specific questions 
about his military stressors.  She provided a rationale for 
her opinion that was based on a review of the claims file and 
her own findings upon examination.  Moreover, the Board notes 
that the opinion is consistent with that of Dr. Estes's May 
2006 opinion.  It is also consistent with the March 1992 
psychiatric assessment.  The Board finds that there is no 
medical diagnosis of PTSD in this case in accordance with 38 
C.F.R. § 4.125(a).  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for PTSD must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board's appellate review is not, however, finished in 
this particular case as the record does show a diagnosis of a 
depressive disorder.  Although a claimant may describe only 
one particular mental disorder in a service connection claim, 
the claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any 
mental disability that may reasonably be encompassed by 
several factors including:  the claimant's description of the 
claim, the symptoms the claimant describes, and information 
the claimant submits or VA develops and obtains in connection 
with the claim.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet.App. 1 (2009).  

The Board's review of available service treatment records 
does not reveal any documentation of psychiatric complaints 
or symptoms.  On separation examination in October 1969, the 
Veteran denied depression or excessive worry, and also denied 
nervous trouble of any sort.  On examination, his psychiatric 
status was clinically evaluated as normal.  There is 
otherwise no evidence of an acquired psychiatric disability 
for a number of years after service.  Moreover, the March 
2009 examiner opined that it was less likely as not that the 
depressive disorder was related to service.  As noted above 
the March 2009 examination report is very comprehensive and 
detailed showing extensive examination of the Veteran 
together with a full review of the history in this case.  The 
Board finds it to be entitled to considerable probative 
weight.  The Board therefore also finds that the 
preponderance of the evidence is against entitlement to 
service connection for any acquired psychiatric disability, 
to include the diagnosed depressive disorder.  Review of the 
April 2009 supplemental statement of the case shows that the 
RO considered the depressive disorder and found that service 
connection was not warranted.  The Board may therefore 
properly consider service connection for the depressive 
disorder as part of its appellate review in this case. 


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


